NELSON, Circuit Justice.
1. I concur with the court below, that upon the weight of the evidence there was no fault in the brig for not showing a light, for it is impossible to resist the conviction that there was one in the foierigging at the time.
2. I am satisfied also that the light could have been seen as well where it hung as if it had been twenty feet above the deck: and that even the state law furnishes no defence, if strictly applied. Sess. Laws 1830. c. 349. I think, also, the speed of the tug. under the circumstances, a fault on her part. 3 AY. Rob. Adm. 49. Decree affirmed.